DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 112
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 9, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The limitations of supplying a mixture of the cleaning composition and a supercritical fluid to the substrate to which the cleaning composition was applied to process the substrate constitute new matter, not supported by the originally filed specification. Paragraph 78 teaches that the fluid support unit may mix the supercritical fluid and the substrate cleaning composition.  Fig. 6 teaches applying the composition and supplying the supercritical fluid.  However, the specification does not teach supplying the mixture “after” the cleaning composition is applied to the substrate.  Paragraph 78 teaches that the supercritical fluid can be a mixture but fails to teach or suggest the order of adding the mixture of the supercritical fluid and the cleaning composition “after the cleaning composition was applied to process the substrate.   In summary, the above limitations constitute new matter.
Response to Arguments
The rejection of the claims as being unpatentable over Muraoka et al. in view of the secondary references is withdrawn in view of the newly amended limitations and applicant’s arguments that the combination of references fail to teach supplying a mixture of the cleaning composition and the supercritical fluid to the substrate to which the cleaning composition was applied to process the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



 /Sharidan Carrillo/ Primary Examiner, Art Unit 1711 
bsc